
	
		I
		112th CONGRESS
		1st Session
		H. R. 1604
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. Denham (for
			 himself, Mr. Nunes,
			 Mr. Cardoza,
			 Mr. Herger, and
			 Mr. McCarthy of California) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To facilitate certain activities, alleviate the extra
		  regulatory burdens, and reduce costs related to carrying out projects of the
		  Central Valley Project, and for other purposes.
	
	
		1.Applicability of certain
			 lawsSubmission of a Notice of
			 Determination for a CVP project or issuance of a permit related to a CVP
			 project in accordance with the California Environmental Quality Act shall be
			 deemed to meet the requirements of section 102(2)(C) of the National
			 Environmental Protection Act of 1969 (42 U.S.C. 4332(2)(C)) for that project or
			 permit.
		2.Continuation of
			 projectThe Bureau of
			 Reclamation shall not be required to cease activity on a project of the Central
			 Valley Project pending completion of a review or legal challenge of a Notice of
			 Determination for a CVP project or issuance of a permit related to a CVP
			 project.
		3.Judicial
			 proceedings
			(a)VenueNotwithstanding section 1391 of title 28,
			 United States Code, or other applicable law, an authorized CVP project
			 conducted under this title shall be subject to judicial review only in the
			 United States district court for a district in which the authorized CVP project
			 is located.
			(b)Injunctions
				(1)In
			 generalSubject to paragraph (2), the length of any preliminary
			 injunctive relief and stays pending appeal covering an authorized CVP project
			 carried out under this Act shall not exceed 60 days.
				(2)Renewal
					(A)In
			 generalA court of competent jurisdiction may issue one or more
			 renewals of any preliminary injunction, or stay pending appeal, granted under
			 paragraph (1).
					(B)UpdatesIn
			 each renewal of an injunction in an action, the parties to the action shall
			 present the court with updated information on the status of the authorized CVP
			 project.
					(3)Balancing of
			 short- and long-term effectsAs part of its weighing the equities
			 while considering any request for an injunction that applies to an agency
			 action under an authorized CVP project, the court reviewing the project shall
			 balance the impact to the ecosystem likely affected by the project of—
					(A)the short- and
			 long-term effects of undertaking the agency action; against
					(B)the short- and
			 long-term effects of not undertaking the agency action.
					4.Project
			 DefinedFor the purposes of
			 this Act:
			(1)CVPThe
			 term CVP means the Central Valley Project.
			(2)ProjectThe
			 term project—
				(A)means an activity
			 that—
					(i)is
			 undertaken by a public agency, funded by a public agency, or that requires an
			 issuance of a permit by a public agency;
					(ii)has
			 a potential to result in physical change to the environment; and
					(iii)may be subject
			 to several discretionary approvals by governmental agencies; and
					(B)may include
			 construction activities, clearing or grading of land, improvements to existing
			 structures, and activities or equipment involving the issuance of a
			 permit.
				
